                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

WILLIAM TERRY AMONETTE,                            )
                                                   )
        Plaintiff,                                 )
                                                   )        NO. 3:18-cv-00844
v.                                                 )
                                                   )        JUDGE CAMPBELL
CITY OF FAIRVIEW, TENNESSEE, et                    )        MAGISTRATE JUDGE HOLMES
al.,                                               )
                                                   )
        Defendants.                                )

                                              ORDER

       Pending before the Court are the parties’ Stipulations of Dismissal (Doc. Nos. 37, 38),

indicating all claims in this case have been resolved. Accordingly, this case is DISMISSED, with

prejudice. The trial scheduled for July 28, 2020, and the pretrial conference scheduled for July 20,

2020, are cancelled. The Clerk is directed to close the file.

       This order shall constitute the final judgment pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-00844 Document 39 Filed 12/03/19 Page 1 of 1 PageID #: 127
